Title: To Thomas Jefferson from John Keehmle, 16 March 1805
From: Keehmle, John
To: Jefferson, Thomas


                  
                     Sir, 
                     Philada. March 16th. 1805.
                  
                  Having read your communication to Congress, in which you noticed the lead Mines in Louisianna, I was induced to make a trial of calcining raw into red lead. Having succeeded in the experiment, I shewed a sample of it, to Tench Cox Esqr. who informed me, that he would forward it to you, with information, that if Congress should think it proper and advantagious to the interest of the United States to give Employment to some persons, to manufacture the raw lead from the mine into red and white on the spot that I would furnish you with a draught of the proper construction of the furnaces necessary for the purpose; or that I would go myself and superintend their construction.
                  Should you be authorized, to select and appoint any persons for the above work, may I beg the favour of being remembered by you. If my Revolutionary services, and afterwards the confidence of my fellow Citizens, in electing me a member of the Legislature of this State, can carry any recommendation, let me notice them to you without vanity & presumption
                  In common with your republican fellow Citizens, I sincerely congratulate you on your re-election to the Presidential Seat of Your Country. 
                  With considerations of high Esteem, I remain your friend and Humble Servt.—
                  
                     John Keehmle 
                     
                  
               